Citation Nr: 1204147	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including general anxiety disorder, depression, and posttraumatic stress disorder (PTSD); including due to herbicide exposure.  

2.  Entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure.  

3.  Entitlement to service connection for blindness (claimed as an eye condition), including due to herbicide exposure; or alternatively, including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1967 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from March 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO's March 2005 decision denied service connection for Type 2 diabetes mellitus.  The RO's July 2006 decision then denied service connection for PTSD and blindness.  The Veteran has perfected an appeal for all these issues.  

In January 2010, the Board wrote the Veteran to clarify his wishes regarding a Board hearing.  He responded in February 2010 that he did not wish to appear at a hearing.  

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In October 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had no confirmed service in the Republic of Vietnam during the Vietnam Era; and, although the Veteran served in Okinawa, Japan, he had no confirmed exposure to herbicides during his active military service.

2.  There is no competent and credible evidence the Veteran's diabetes had its onset in service or within one year of service discharge, or that any current diabetes is related to his active military service.

3.  There is no competent and credible evidence the Veteran's blindness had its onset in service or is related to his active military service; and, since the Board is not establishing service connection for diabetes, there is no service-connected disorder to which his blindness may be secondarily service-connected.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Blindness was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam; and is not secondary to his diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2004 and April 2006, prior to the respective denials of the diabetes and eye condition claims in March 2005 and July 2006, so in the preferred sequence.  A similar notice letter was sent in March 2010.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The April 2006 and later March 2010 letters also complied with Dingess.  Since providing this additional Dingess notice, the AMC has readjudicated the claims in the October 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

The Board also notes that a letter was sent to the Veteran in June 2006 that clearly informed him that establishing the presumption of exposure to Agent Orange necessitated, for the most part, evidence showing his physical presence in Vietnam.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service personnel and treatment records, post-service VA and private treatment records, and Social Security Administration disability records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Board remanded these claims in March 2010 for the RO to obtain the Veteran's Social Security Administration disability records, which were obtained on remand.  So there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

The Board also notes that following the issuance of an October 2011 supplemental statement of the case (SSOC) additional non-VA reports and treatment records were associated with the claims file.  An SSOC was not issued with respect to the issues on appeal nor is there any indication that the Veteran waived RO consideration of this evidence. However, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).

Specifically, portions of the treatment records were submitted in support of other claims on appeal and are relevant to the same.  Other records that pertain to the issues on appeal repeat opinion that the Veteran's various health problems are related to his alleged exposure to Agent Orange.  Further, and quite importantly, these essentially duplicative opinions are not pertinent in light of the Board's finding that the Veteran was not exposed to herbicides (Agent Orange) during his active service.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

The Veteran was afforded a VA examination and medical opinion in June 2011, with respect to the blindness claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the Veteran's contention the vision problems were due to or happened in service, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the blindness claim has been met.  38 C.F.R. § 3.159(c)(4).


The Veteran was not provided with a medical nexus opinion on the diabetes claim because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Indeed, if were established that the Veteran was exposed to Agent Orange in service, and that a diagnosis of diabetes mellitus were established, a nexus opinion would not be necessary.  The outcome of this appeal essentially turns on determining whether or not the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  However, as will be discussed below, there is no objective indication in the service personnel records of any confirmed service in the Republic of Vietnam during the Vietnam Era, that might allow the Board to presume herbicide exposure; nor is there any other confirmed herbicide exposure, such as in Okinawa, Japan.  A medical opinion to address the presumption of service connection is simply not necessary.  

As for the possibility of direct-service-incurrence, there is no competent and credible indication that his diabetes is directly attributable to his period of active duty.  There is no competent evidence of in-service incurrence of diabetes in his service treatment records, since these records are silent for complaint, treatment and diagnoses of diabetes.  Indeed, the Veteran does not contend that the onset of occurred in service or within a year of service discharge.  He doesn't even allege that his diabetes is related to service other than by his alleged exposure to herbicide agents.  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

Consequently, there is no reasonable possibility of substantiating the diabetes claim on a direct or presumptive basis; as such, a VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the diabetes issue has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Service Connection for Diabetes and Blindness

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  
The Federal Circuit Court has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or along the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2011).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the Veteran does not allege, and his service records do not show, that blindness and diabetes mellitus manifested during active service or within the first year of his service discharge.  See, e.g., January 1993 claim and October 2004 claim (VA Form 21-4138).  He instead contends that blindness and diabetes mellitus, first diagnosed many yeas subsequent to discharge from service, were the result of exposure to herbicides during active military service in Vietnam.  See January 2005 statement.  Also, he contends while working in the shipping and packing department in Okinawa, Japan, he was frequently exposed to military equipment (e.g., gas masks, machinery, weapons and clothing) that was returned from Vietnam, and in turn exposed to Agent Orange.  See November 2009 statement.

The competent VA and private medical records currently reflects diagnosed conditions of Type II diabetes mellitus, a listed disease under § 3.309(e), and of legal blindness, not a listed disease under § 3.309(e).  However, in this case, there is no competent evidence that the Veteran was actually exposed to herbicide agents, to include Agent Orange, while in service.  Despite his contention to the contrary, his service personnel records simply fail to objectively indicate any service in the Republic of Vietnam whatsoever, even setting foot there for a few days or weeks, as he alleged.  A search through the Personnel Information Exchange System (PIES) also resulted in a negative outcome.  

Consideration has been given the statements from the Veteran and his friends regarding his alleged service in Vietnam and, thereby, his exposure to Agent Orange.  Those statements are simply found to lack credibility due to their inconsistencies.  Initially, in a statement received in June 2005, the Veteran alleged that he served two weeks in Vietnam in April 1968, which he described as being at the end of his service.  However, his service personnel records (DD Form 214) shows he was not discharged until well over a year later, in September 1969.  Also, his high school friend, J.W., stated he encountered the Veteran in Vietnam in December 1967, whereas the Veteran placed his Vietnam experience in the following year.  A statement from his pastor recalled the Veteran contacting him shortly after he returned from Vietnam in August 1969.  The Veteran has alternatively alleged going to Vietnam for 5 days or 2 weeks.  See Veteran's statement dated in April 2006.  Thus, notwithstanding the negative findings of service in Vietnam contained in the Veteran's service personnel records, the Board finds these consistencies to weigh heavily against the Veteran's credibility.  They are without probative value.  

Next, there is no presumption of exposure to herbicide agents based on the Veteran's service in Okinawa.  There is only the baseless assertion that he was exposed to equipment that carried Agent Orange from Vietnam.  Moreover, such incidental exposure, even if such exposure were established, is not the type of overwhelming exposure of the type envisioned by being in-country, in the Republic of Vietnam itself.  There is simply no presumption of Agent Orange exposure, let alone presumption of service connection, based on the type of secondary exposure alleged by the Veteran.

The criteria for presumptive service connection on the basis of herbicide exposure have not been satisfied.  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran admits the conditions were not manifested during active service, but instead first diagnosed years after service discharge.  In fact, there is no indication of in-service incurrence, since the service treatment records show no objective complaints, treatments, or diagnoses of any eye problems or diabetes during active duty.  His September 1967 entrance examination and September 1969 separation examination reports both noted the Veteran had 20/20 eyesight.  These reports were also silent for diabetes or high blood sugar levels.  Also, there is no indication that diabetes initially manifested to a compensable level (see 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011)) within one year following service, precluding presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a) (2011).  See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The next question is whether there is some competent and credible evidence that the Veteran's present legal blindness and Type II diabetes mellitus are attributable to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The Board acknowledges there are several private medical opinions from his treating physicians, Dr. I.M. and Dr. C.G., which would purportedly relate his current eye condition to the Veteran's reported history of Agent Orange exposure.  See letters from Dr. I.M., dated in August and October 2009 and August 2011; and letter from Dr. C.G., dated in August 2011.  These positive nexus opinions all rest on a fundamentally flawed premise, that the Veteran was exposed to herbicides during service, when in fact, such has not been established.  Such essentially negates the probative value of these opinions. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432   (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).  The opinions by Dr. I.M. and Dr. C.G. in support of his claims are wholly inadequate, such that the Board does not accord them any probative value. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Ultimately, there is no probative, competent medical evidence suggesting a link between his active military service and his currently diagnosed diabetes mellitus and legal blindness.  

With respect to the blindness claim, there is also competent medical evidence specifically discounting etiology to service.  The June 2011 VA examiner specifically opined that the Veteran's blindness was not caused by service and did not happen (i.e., have onset) in service.  The examiner instead attributed the Veteran's vision problems as due to a "Mooren's ulcer" and an inflammatory process, beginning in approximately 2000.  The Board accords great probative weight to these findings since based on an accurate factual premise from review of the medical records, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as vision problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, the Veteran is not competent to ascribe these symptoms to a particular diagnosis or opine on the etiology of his current diabetes and blindness.  Particularly with respect to the Veteran's contention that his blindness is due to Agent Orange exposure, as a layman without the appropriate medical training and expertise, he is not competent to provide a probative opinion as to medical causation.  Certain disabilities, such as his particular vision disability of a "Mooren's ulcer" (as diagnosed by the June 2011 VA examiner), are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  Further, and as previously discussed, the outcome of the Veteran's appeal essentially hinges on his assertion of exposure to Agent Orange, which has not been established.  His lay (non-competent) opinion that his vision problems are related to that exposure is essentially a moot argument.


The Board has also considered the Veteran's lay testimony that his alleged in-service herbicide exposure resulted in deteriorating vision problems and the development of diabetes since active service, but finds his statements are not credible.  Most importantly, these statements are inconsistent with the service personnel records and medical findings of record.  In that regard, his service personnel records do not confirm any exposure to herbicides, or that he served in the Republic of Vietnam during the Vietnam Era, precluding presumptive exposure to herbicides.  Also, the June 2011 VA examiner opined against the possibility that the Veteran's blindness is attributable to or had its onset in service.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As such, service connection on a direct basis is not warranted for the blindness and diabetes.

Regarding the question of secondary service connection, an underlying disease or injury must first be service connected for the Veteran to claim secondary service connection.  38 C.F.R. 3.310.  Here, the Board is denying service connection for diabetes, which the Veteran contends aggravated his eye problems, leading to his present blindness.  There is no possibility to establish secondary service connection for blindness because there is no underlying service-connected diabetes disability.  See id.  Even assuming, but not conceding, for sake of argument, that diabetes was service-connected, there is still no medical evidence of a nexus (i.e., link) between the blindness and his diabetes.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the pancreatic disorder with the service-connected disability).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims and there is no doubt to be otherwise resolved.  As such, the claims are denied.

ORDER

Service connection for diabetes, including as due to exposure to herbicides, is denied.

Service connection for blindness, including as due to exposure to herbicides and as secondary to diabetes, is denied.


REMAND

The Veteran contends he developed an acquired psychiatric disorder, including PTSD, from traumatic experiences serving in active duty.  The Board finds it necessary to obtain a new VA examination and a conclusive opinion on the nature and etiology of his present acquired psychiatric disorder.

In this regard, the Veteran has claimed he has PTSD from several traumatic stressors during service.  One stressor involves a bar fight in Turkey, when two Marines and a sailor were killed, and he and other servicemen had to run back several miles to the ship, through alleys, while trying to escape locals who were trying to kill them.  See October 15, 2004 VA outpatient treatment record (PTSD initial evaluation).  Another stressor involves a riot by a "massive mob" of locals who wanted food from the garbage dump that the Veteran and other Marines were guarding.  The mob threw rocks and broken bottles, so the Veteran had to respond by firing shots over the crowd.  The date of this second stressor is unclear and the location could have been either in Spain, Turkey or Okinawa.  See August 2011 stressor statements and representative's statement.  The Veteran's reported stressors are simply too vague on location and date (i.e., not stated to within a 60-day timeframe) to be verifiable, such that the Board will not remand for development of these alleged stressors by the JSRRC.  

However, the Board notes that the June 2011 VA examination, by a clinical psychologist, diagnosed the Veteran with depressive disorder, not otherwise specified, but did not diagnose Axis I PTSD.  The examiner noted the Veteran's long history of symptoms of anger and depression.  However, the examiner concluded the report by stating, "this examiner cannot state clearly without mere speculation whether his history of anger problems and his current depressive symptoms are related to his military service."  

The examination report is unfortunately inadequate, because it fails to provide an opinion on the etiology of the Veteran's acquired psychiatric disorder.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones and these other precedent cases are applicable here since the VA examiner stated that an opinion could not be provided without resorting to mere speculation, but without providing any rationale for this inability to comment, as demanded by the Court.  

The Veteran, his parents, childhood friend and pastor also allege a continuity of psychiatric symptomatology since service, including anger, depression, nightmares, violent outbursts, drinking and social withdrawal.  The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran, family and friends, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In the absence of any contravening evidence, the Board finds the Veteran's statements of a continuity of psychiatric symptomatology since service to be credible.  Here, there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran needs to undergo a VA examination to determine both the nature and etiology of his acquired psychiatric disorder, including whether due to the alleged in-service traumatic stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

There is also a contention that he alternatively developed an acquired psychiatric disorder from herbicide exposure.  Since there are simply no indications of confirmed herbicide exposure in his service personnel records, the Board will not develop that aspect of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner should respond to the following:

(a)  The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for respective diagnoses, including depressive disorder and PTSD.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b)  If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor.  

The examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, of the type contemplated by the revisions to 38 C.F.R. § 3.304(f)(3).

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such periods of service, including to any in-service stressor?

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted onset of psychiatric symptomatology during service, and post-service continuity of symptoms of psychiatric difficulties.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

2.  Then readjudicate the remaining claim for an acquired psychiatric disorder in light of the additional evidence and consideration of the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  If the remaining claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


